Exhibit 10.2

 

FIRST AMENDMENT

TO

COMMERCE UNION BANCSHARES, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

 

THIS FIRST AMENDMENT TO COMMERCE UNION BANCSHARES, INC. INCENTIVE STOCK OPTION
AGREEMENT (this “Amendment”) is dated as of the 25th day of July, 2017, by and
between Commerce Union Bancshares, Inc., a Tennessee corporation (the
“Company”), and William R. DeBerry (the “Optionee”).

 

WHEREAS, the Company and the Optionee entered into that certain Commerce Union
Bancshares, Inc. Incentive Stock Option Agreement dated July 26, 2016 (the
“Agreement”);

 

WHEREAS, a committee of the Board of Directors directed to administer the
Commerce Union 2015 Equity Incentive Plan (the “Plan”) has full authority to
determine the terms and conditions of the grants and the terms of the Agreement
entered into with the Optionee in connection with the Plan;

 

WHEREAS, the parties hereto desire to amend the Agreement to provide that if the
Optionee’s employment with the Company terminates as a result of the Optionee’s
Retirement, the Optionee shall be allowed to exercise his Option (as defined
below) any time prior to the close of business on the Expiration Date;

 

WHEREAS, the parties hereto acknowledge that such amendment will cause the
Option not to qualify as an Incentive Stock Option within the meaning of Code
Section 422; and

 

WHEREAS, the parties hereto desire that the provisions of the Agreement remain
otherwise unaltered, excepting those specific changes noted below.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Optionee, intending to be legally bound hereby, agree as follows:

 

1.     Capitalized Terms. All capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Agreement.

 

2.     Type of Option. As a result of the amendment below of Section 6(c) of the
Agreement, the Option will no longer qualify as an Incentive Stock Option as
defined in Code Section 422. Accordingly, Paragraphs 2, 8, and 9 of the
Agreement are hereby deleted in their entirety and Paragraph 2 is replaced with
the following:

 

2. Type and Grant of Option. Subject to the terms and conditions of this
Agreement and the Plan, the Optionee shall have the right and option to purchase
2,500 shares of Company common stock, par value of $1.00 per share (the “Company
Stock”), at the Option Price specified in Paragraph 3 below (the “Option”). The
Option is intended to be a Non-qualified Stock Option and not an Incentive Stock
Option within the meaning of Code Section 422. Except as otherwise indicated by
the context, the term “Optionee,” as used in this Agreement, shall be deemed to
include any person who acquires the right to exercise this Option validly under
the terms of this Agreement and the Plan.

 

8.     [Intentionally omitted].

 

 
 

--------------------------------------------------------------------------------

 

 

9.     [Intentionally omitted].

 

3.     Exercise of Option. Subparagraph 6(c) of the Agreement is hereby deleted
in its entirety and amended as follows:

 

(c)     Except as provided in subparagraphs 6(c) and 6(d) below, in the event
the Optionee is no longer employed by either the Company, or any Affiliate
thereof, via voluntarily or involuntarily termination, including without
limitation in the event of the Retirement (as defined in the Plan) of the
Optionee, the Optionee may exercise any vested portion of the Option, but such
exercise shall not occur later than the Expiration Date

 

(d)     Binding Effect. This Amendment shall be binding upon and shall inure to
the benefit of Company, Optionee and their respective heirs, executors,
administrators, successors, and assigns.

 

6.     Governing Law. This Amendment is to be construed and enforced in
accordance with and governed by the procedural provisions and substantive law of
the State of Tennessee, including, without limitation, that state’s law of
privilege, without giving effect to its conflicts of law principles.

 

7.     Effect on Agreement.      Except as amended by this Amendment, all other
provisions of the Agreement shall remain in full force and effect.

 

8.     Entire Agreement. The Agreement, as amended hereby, sets forth the entire
understanding among the parties relating to the subject matter hereof, any and
all prior correspondence, conversations, and memoranda or other writings being
merged herein and replaced and being without effect hereon.

 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.

 

 

 



COMMERCE UNION BANCSHARES, INC. 

 

OPTIONEE

 

 

 

 

 

 

/s/ DeVan D. Ard, Jr.  

 

/s/ William DeBerry

DeVan D. Ard, Jr.

 

William DeBerry

President and CEO

 

 



 

 

3

 